Citation Nr: 0518808	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from June 1950 to October 
1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in January 1952, 
entitlement to service connection for asthma was denied.  

2.  Additional evidence submitted since the January 1952 
unappealed rating decision includes a transcripts of the 
veteran's oral testimony as presented at hearings before an 
RO hearing officer and the Board, and medical treatment 
reports dated from 1996 to 2003 showing treatment for a 
diagnosis of asthma.

3.  The additional evidence submitted subsequent to January 
1952 is neither cumulative nor redundant, bears directly and 
substantially upon the specific matters under consideration, 
and by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to service connection for 
asthma.

4.  Chronic asthma had its onset during active duty. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for asthma is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

2.  Chronic asthma was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because 
this claim is being granted in full, the notification and 
duty to assist provisions of the VCAA are deemed to have been 
fully satisfied.

New and Material

The RO denied the veteran's claim of entitlement to service 
connection for asthma by a rating decision dated in January 
1952.  Evidence associated with the file at the time included 
the veteran's service medical records showing that in a March 
1948 medical questionnaire for enlistment, the veteran noted 
a history of "hayfever or asthma."  On a report of medical 
history dated in June 1950, the veteran noted a history of 
asthma.  However, on physical examination, the veteran's 
respiratory system was clinically normal on entrance 
examination.  The first objective evidence of asthma in July 
1951.  According to the July 1951 treatment report, the 
veteran stated that he had first had asthma when he was 7 to 
8 years old, but that the asthma resolved by his early teens 
and never manifested again until June 1951.  In another 
report, the veteran indicated that he "thinks that he had 
asthma from age 6 to age 16."  It was further reported that 
thereafter, he was free of symptoms until June 1951.  The 
veteran was determined to be unfit for military service by 
reason of his asthma by a military physical evaluation board 
and was medically discharged from active duty in October 
1951.  

The RO denied a claim of entitlement to service connection 
for asthma by rating action of January 1952 on the basis that 
the medical evidence demonstrated that the veteran's PTSD 
existed prior to his entry into active duty and was not 
aggravated by military service.  The veteran was notified of 
this decision but did not appeal.  Accordingly, that decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In July 2002, the veteran filed a claim to reopen the issue 
of entitlement to service connection for asthma.  Evidence 
associated with this claim included VA and private treatment 
reports showing treatment for multiple respiratory illnesses, 
including a chronic asthmatic condition, and transcripts of 
the veteran's oral statements before the RO hearing officer 
in April 2003 and the Board in June 2005, in which he 
testified, in pertinent part, that he did not have chronic 
asthma prior to entering active duty but developed a chronic 
asthmatic disability during service that continued after his 
military discharge and persists to the present time.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the veteran in 
this case filed his claim to reopen the issue of entitlement 
to service connection for asthma in July 2002, after the 
effective date for regulatory change of the new and material 
evidence requirement, the changes to the definition of new 
and material evidence will be applied here.


New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The evidence received since the RO's final denial of the 
asthma claim in January 1952, is "new and material" as it 
is not cumulative of the evidence previously considered by VA 
in that the veteran has now submitted oral testimony 
indicating that he had no medical history of a chronic 
asthmatic disability existing prior to his entrance into 
active duty, and objective medical evidence of a chronic 
asthmatic disability which presents a new and previously 
unconsidered evidence that raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.

Service Connection

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in line of duty or 
for aggravation of preexisting injury or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for respiratory symptoms in 
service will permit service connection for a chronic 
disability due to pulmonary disease, first shown as a clear-
cut clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Every veteran who served during a period of war, or in 
peacetime military service after December 31, 1946, is 
presumed to have been in sound condition except for defects, 
infirmities, or disorders noted when examined and accepted 
for service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(a), (b) 
(2004).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

In the present case, the Board finds that the veteran's 
respiratory system was normal on entrance examination in June 
1950.  The only indication that he had asthma prior to 
service were his statements that he "thinks" he had asthma 
as a child that cleared up by his early teens.  This 
statement was not accompanied by any medical evidence 
corroborating his alleged history of asthma prior to service.  
The veteran is competent to report symptoms such as, he had 
shortness of breath prior to service entrance; however, the 
veteran, as a layperson who has no medical training, is not 
competent to present a valid diagnosis of his medical 
condition prior to service, including whether he had asthma 
prior to service entrance.  See Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (persons without medical training do not have the 
expertise to comment upon causation or make medical diagnoses 
and therefore, their statements in this regard are entitled 
to no probative weight).  Accordingly, the Board finds that 
there is no clear and unmistakable evidence to rebut the 
presumption of the veteran's physical soundness at the time 
of his entry into active duty in June 1950.  38 U.S.C.A. 
§ 1111.

Therefore, resolving any doubt in the veteran's favor, the 
Board concludes that the veteran's chronic asthma had its 
onset in active service and service connection for asthma is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for asthma is reopened.

Service connection for asthma is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


